         Case 2:20-cv-00283-SSV Document 16 Filed 05/21/20 Page 1 of 1


                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    KEENAN PATTERSON                                         CIVIL ACTION

    VERSUS                                                      NO. 20-283

    TAYLOR GUIDRY, ET AL.                                  SECTION “R” (1)


                                  ORDER

       Plaintiff Keenan Patterson filed this civil suit pro se under 42 U.S.C.

§ 1983. 1 Having reviewed de novo the complaint, the record, the applicable

law, and the Magistrate Judge’s unopposed Report and Recommendation,2

the Court hereby approves the Magistrate Judge’s Report and

Recommendation and adopts it as its opinion herein.

       For the reasons explained by the Magistrate Judge, plaintiff’s

complaint is DISMISSED WITH PREJUDICE.




           New Orleans, Louisiana, this _____
                                         21st day of May, 2020.

                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE




1      R. Doc. 4.
2      R. Doc. 12.
